OFFICE OF THE ATTORNEY GENERAL OFTEXAS
                                             AUSTIN


GWLDc. MANN                                           /-            April   15, 1939
 *mm .**U*L

       Honorable B. A. Hodges
       County Auditor         vb+idvNv
       Georgetown, Texas   4)"'
       Dear Sir:                                                      i.




            we are in reok&pt 0r
       in you request our oplnlo
       for the oonsolldatlon  of
       out    0r   the   generel,mnd
       tewmos       fuuds ar’the       dia
                                                               d to’ you on Januai-y 87,
                                                                Statutes   w& expreresd
                                                                an eledtion r0r' sahool.
                                                               uld’ be paid’ their oam~
                                                              general Suud, In ‘that
                                                             penaes ‘incurred ln son-
                                                              e paid’ put oi. the Wall-
                                                       to such districts   for the
                                                        ation is held, or out of funds.
                                                        tnert ensuing flseal     pear,
                                                                    ” .~



                              the genera  fund ‘of the’~oouuty.    On the
                             k740b Revised Civil Statutes       enaated in
                            .in itb terms and ‘providea’ that wall expenses
                        ,atlon with or inoidental    to any sob001 dls-
       triot eleotlouv shall be paid out of the available      maintenance
       fund belonging to the distriot holdiug the eleOtiOIl,
            Our answar to your question,  therefore, is that all of the
       espenees whiah may be lnodrred in oouneatlon with the election
       which you mention should be paid out of the available maiutenauos
       fund of the respective  districts holding the elections.
                                                               Yours very truly